Citation Nr: 1441094	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative changes of the cervical spine with intervertebral disc syndrome (IVDS), prior to February 26, 2010.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the cervical spine with IVDS, from February 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO denied a rating in excess of 10 percent for degenerative changes of the cervical spine with IVDS.  In August 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

In an April 2010 rating decision, the RO assigned a 20 percent rating for degenerative changes of the cervical spine with IVDS from February 26, 2010.  Inasmuch as a higher rating for the Veteran's cervical spine disability is available both before and after February 26, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

A supplemental SOC (SSOC) was issued in April 2010, reflecting that the RO continued to deny ratings for the cervical spine disability higher than 10 percent prior to February 26, 2010 and 20 percent from that date forward.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.

In September 2012, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In October 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2013 supplemental SOC (SSOC)) and returned the matters to the Board for further consideration.

In July 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include associating all pertinent evidence with the claims file.  After completing the requested action,  the AMC continued to deny the claim (as reflected in a September 2013 SSOC) and returned the matters to the Board for further consideration.

The record reflects that the Veteran was previously represented by The American Legion, as reflected in a July 2004 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In May 2014, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming Disabled American Veterans as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2013).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, and prior to February 26, 2010, the Veteran's cervical spine disability was manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 30 degrees; there was no objective evidence of any separately ratable neurological manifestations or  incapacitating episodes associated with disc disease.

3.  From February 26, 2010, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 20 degrees; there is no objective evidence of any separately ratable neurological manifestations or h incapacitating episodes associated with disc disease.

4.  The schedular criteria are adequate to rate the disability under consideration at all pertinent points  pertinent to this appeal, and no claim for a TDIU due to the disability in question had bern raised as a component of the current claim for increase.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative changes of the cervical spine with IVDS, prior to February 26, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5237-5242), Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (for DC 5243) (2013).

2.  The criteria for a rating in excess of 20 percent for degenerative changes of the cervical spine with IVDS, from February 26, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DC 5237- 5242), Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A November 2004 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

In a March 2006, post-rating letter, the RO notified the Veteran of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After issuance of such letters, and the opportunity for the Veteran to respond, the February 2007 SOC and April 2010, September 2012, and September 2013 supplemental SOCs (SSOCs) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).   

The Board also points out that the SOC and SSOCs set forth pertinent former and revised criteria for rating spine disability (the timing and form of which suffices for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disabilities.  
The Veteran has not identified any additional records that are relevant to his rating claims on appeal.  Also of record and considered in connection with the appeal is the transcript of the June 2012 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

As for the June 2012 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned enumerated the issue on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding his  cervical spine symptoms and treatment, (to determine whether there were outstanding, pertinent  medical records).    See Transcript, pgs. 2-11.  Therefore, not only was the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  .  Although the undersigned did not explicitly suggest the submission of any specific evidence, in the subsequent remand, efforts were undertaken to develop the record in connection with these claims, to include arranging for the Veteran to undergo examination, and obtaining outstanding, pertinent records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

After the hearing, the matter was remanded by the Board in October 212 and July 2013 .  Significantly, it was noted that during the June 2012 Board hearing, the Veteran reported an increase in severity with regard to his cervical spine.  As such, the Veteran was afforded such a contemporaneous examination in March 2013.  The Board finds that there has been substantial compliance with the directives of the2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required)..

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Historically, in May 1983, the RO granted service connection for cervical spine disability (then characterized as degenerative disc disease lumbosacral spine with degenerative changes of the cervical spine), and assigned an initial noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective December 1, 1982.  An August 1984 rating decision assigned a separate 10 percent rating for the Veteran's cervical spine disability, pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective December 13, 1983.  In July 2004, the Veteran filed a claim for increase. In a July 2005 rating decision, the RO continued the 10 percent rating for the Veteran's cervical spine disability.  

In this case, as noted, the RO has already assigned staged ratings for the Veteran's cervical spine disability-10 percent prior to February 26, 2010, and 20 percent from that date.  Hence, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating, pursuant to Hart, is warranted. 
The Board notes that, effective September 26, 2003, the criteria for rating disabilities of the spine were revised.  See 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003).  As the present appeal arose from the Veteran's July 2004 claim for increase, only the criteria in effect as of September 26, 2003 are applicable in this appeal.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned  for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned  for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The  Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for  rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pertinent to the current claim for increase, VA outpatient treatment records dated from October 2003 to June 2005 document the Veteran's continued complaints of neck pain with decreased motion; however, the records do not include specific objective findings of decreased range of motion. 

In July 2005, the Veteran was afforded a VA contract examination; he then reported constant sharp pain in the posterior part of his neck; however he reported that the pain did not travel.  Sometimes pain was elicited by physical activity and stress.  The Veteran reported that bed rest was recommended for his neck pain as needed in the past year about two to three times.  His range of motion on flexion was to 45 degrees with pain at 45 degrees and his range of motion on extension was to 19 degrees with pain at 19 degrees; there was no radiation of pain with movement; no muscle spasm; and no evidence of ankylosis.  The joint function of the cervical spine was additionally limited after repetitive use by pain, fatigue, and lack of endurance; however, there was no additional limitation of motion noted.  He had difficulty with lifting, standing, crouching, sleeping, and sexual intercourse.  There were no objective episodes of incapacitation relevant to his intervertebral disc syndrome; and his motor and sensory function was within normal limits.

VA treatment records dated from February 2007 to February 2010 include November 2007 and October 2008 records documenting that the Veteran reported continued neck pain; however no range of motion studies were done.  An April 2009 X-ray documents degenerative disc disease with no significant changes in the Veteran's cervical spine in almost six years.  The Veteran also reported neck pain in July, September, October, and December 2009.

The Veteran underwent another examination on behalf of VA in February 2010.  During the examination, the Veteran reported limitation in walking; stiffness, fatigue, spasms, decreased range of motion, paresthesia and numbness with radiation to both of his shoulders.  Physical examination revealed no evidence of radiating pain on movement; no muscle spasm, guarding, weakness, loss of tone and/or atrophy of limbs, and no ankylosis.  Range of motion testing revealed flexion to 20 degrees with pain at 20 degrees; extension to 30 degrees with pain at 30 degrees.  The examiner noted that there was no additional degree of limitation; there were no neurological deficits; no motor weakness; the upper extremities showed no signs of pathologic reflexes.  The examiner noted that there were no signs of cervical IVDS with chronic and permanent nerve root involvement.  The examiner stated that the Veteran's cervical spine disability did not affect his usual occupation, in that he was not employed.  It was noted; however, that the Veteran could not stand, walk, or sit in a position for a long time; and that the Veteran had difficulty climbing the stairs.  The examiner also noted that the Veteran's current reports of erectile dysfunction, fecal leakage, bladder problems, and urinary urgency were not related to his service-connected cervical spine disability.
During the June 2012 hearing, the Veteran testified that since the last VA examination in February 2010, his cervical spine had worsened due to increased pain that affected his ability to sleep.  He also testified that his neck disability interfered with sex and his ability to stand up straight; and his ability to turn his neck was limited, and as a result, he had to turn his entire body to check side mirrors and his blind spot while driving.

Following remand, the Veteran underwent a VA examination in March 2013.  During the examination, the Veteran reported flare-ups of his cervical spine pain a few times per month that affects his sleep.  Range of motion testing revealed flexion to 30 degrees with pain at 30 degrees; extension to 10 degrees with pain at 10 degrees; the Veteran was able to perform repetitive testing, and no change in range of motion was noted; there was functional impairment that consisted of less movement than normal, and pain on movement; there was no noted muscle spasm; muscle strength, reflexes, and sensory examinations were all normal; there was no cervical spine radiculopathy; and no ankylosis of the cervical spine; cervical IVDS was noted; however there were no incapacitating episodes.  The examiner noted that the Veteran's cervical spine disability impacted his ability to work; however, the impact was noted to be minimal.  The examiner noted that the impact could be mitigated with work station arrangements.

At the outset, the Board notes that at no point does the medical evidence of record reflect that the Veteran has any neurological manifestation of cervical spine disability, much less any separately ratable manifestations.  Hence, the provisions of Note 1 of the General Rating Formula need not be addressed further.

Moreover, considering the evidence in light of the applicable legal authority, the Board further finds that the evidence of record does not support assignment of any higher rating for service-connected cervical spine disability under any other applicable criteria at any point pertinent to this appeal. 

With regard to the rating for the Veteran's cervical spine disorder prior to February 26, 2010, the Board finds that a rating higher than 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  Significantly, the only range of motion testing for the cervical spine in the claims file prior to February 26, 2010 is the July 2005 VA examination report which shows cervical flexion to 45 degrees.  As the Veteran's cervical flexion was greater than 30 degrees prior to February 26, 2010, a higher rating for the cervical spine is not warranted during this time period.  

The Board notes that a higher rating is also not warranted under the criteria for IVDS.  While, medical evidence documents IVDS, there is no objective evidence that the Veteran has been prescribed bed rest for incapacitating episodes.

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 10 percent, schedular rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, the July 2005 VA examination documents pain with motion after repetitive motion but there was no additional limitation of motion.  The joint function was additionally found to be limited by pain, fatigue, and a lack of endurance after repetitive use; however, there was no additional limitation of motion.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in flexion limited to 30 degrees or less, as required for assignment of the next higher rating under the General Rating Formula.  The Board points out, moreover, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a).

As of the date of the February 26, 2010 VA examination, medical evidence documents forward flexion of the cervical spine that is between 15 degrees and 30 degrees, for which a 20 percent rating was assigned.  However, no higher rating for the cervical spine disability, under either the General Formula, or the Formula for Rating IVDS, is assignable.

For this period, the Veteran's cervical spine disability has not been manifested by forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  While the Veteran has reported trouble with moving his neck on VA examination in February 2010, his range of motion for flexion was 20 degrees.  In March 2013 it was noted that his range of motion was to 30 degrees.  Thus, there is no evidence that the Veteran's range of motion was limited to 15 degrees or less.  Moreover, since the Veteran did have some range of motion, there is no actual evidence of any ankylosis.  Therefore, the Board finds that, for the period since February 26, 2010, the Veteran's cervical spine disability does not warrant a higher rating under the General Rating Formula. 

The Board also notes that the Formula for Rating IVDS likewise provides no basis for assignment of a rating in excess of 20 for the period in question.  To warrant a higher rating of 40 percent, there would have to be evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Here, however, the VA examiners stated that the Veteran did not have any incapacitating episodes.  And on the most recent March 2013 examination, the examiner specifically noted that the Veteran did not have any incapacitating episodes within the past 12 months.

In reaching the above-noted conclusions, the Board has, consistent with DeLuca, considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 10 and 20 percent, schedular ratings properly compensate the Veteran for the extent of any such loss during the periods in question.  In this regard, in all of the VA examinations, February 2010, and March 2013, there was pain with motion after repetitive motion but there was no additional limitation of motion.  In February 2010, there was no evidence of weakness, or spasms and there was no additional limitation in degrees for range of motion noted following repetitive testing.  Further, in March 2013, there was no additional limitation of motion after repetitive testing.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, as required for assignment of the next higher rating under the General Rating Formula.  Again, the Board points out, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a).

The Board emphasizes that, in addition to the medical evidence addressed above, the oral and written assertions of the Veteran and his representative have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's cervical spine disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998). Thus, although the Board has fully considered the lay statements of record, as indicated, the competent, persuasive evidence indicates that the Veteran's cervical spine disability warrants no more than the assigned 10 percent schedular rating for the period prior to February 26, 2010, and no more than the assigned 20 percent schedular rating from that date, forward.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the spine disability under consideration has reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1)  governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.
The Board finds that schedular criteria are adequate to rate the cervical spine disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, such as pain and stiffness in the form of loss of range of motion ; higher ratings are warranted for more significant functional impairment.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability under consideration at any pertinent point.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional cervical spine impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board further notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered a component  of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran was awarded a TDIU in a March 2011 RO rating decision, effective February 26, 2010.  The Veteran has not asserted, and the record does not otherwise indicate that a TDIU due solely to the service-connected cervical spine disability is sought or warranted.  Accordingly, such matter need not be addressed in the current appeal. 

For all the foregoing reasons, there is no basis for any further staged rating for the Veteran's cervical spine disability, pursuant to Hart, and a higher rating at each stage must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the cervical spine disability at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for degenerative changes of the cervical spine with IVDS, prior to February 26, 2010, is denied.

A rating in excess of 20 percent for degenerative changes of the cervical spine with IVDS, from February 26, 2010, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


